t c memo united_states tax_court marian wilson petitioner v commissioner of internal revenue respondent docket no filed date marian wilson pro_se usha ravi for respondent memorandum findings_of_fact and opinion goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure - - respondent determined deficiencies in petitioner's federal income taxes and accuracy-related_penalties for the taxable years in the amounts set forth below penalty year deficiency sec_6662 a dollar_figure dollar_figure big_number big_number after concessions the remaining issues for decision are petitioner's bases in special occasions a partnership for the and tax years petitioner's bases in special o inc an s_corporation for the and tax years whether special o inc is entitled to claim travel_expenses for the and tax years whether special o inc is entitled to expense certain depreciable business_assets pursuant to sec_179 for and whether petitioner is liable for accuracy-related_penalties pursuant to sec_6662 a for the and tax years some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in oakland california - - findings_of_fact during the years at issue petitioner was a general_partner with a 32-percent interest in special occasions a partnership ’ petitioner and her sisters formed special occasions in for the purpose of manufacturing and selling women's large-size garments through their boutique in oakland california petitioner also owned a one-third interest in special o inc special an s_corporation special o was incorporated in to sell women's large-size garments through the oakland boutigue in effect dividing manufacturing and sales responsibilities between special occasions and special o special occasions and special o were located in the same building with the boutique and shared offices special o's inventory included both garments produced by special occasions and garments purchased from outside suppliers petitioner also owned a one-third interest in klyce day care klyce a partnership which as its name suggests engaged in special occasions had four partners during the years at issue all of them sisters petitioner barbara wilson and linda klyce each owned percent of special occasions another sister faye oatis owned percent the other shareholders included barbara wilson and linda klyce who each held a one-third interest petitioner was the president of special o barbara wilson was the vice president and linda klyce was the secretary and treasurer faye oatis was neither a shareholder nor an officer of special o during the years in issue q4e- the business of child care additionally petitioner's sister linda klyce ran a catering business named sweets--n-things sweets a sole_proprietorship special occasions began to lose money in in order to keep special occasions operating the partners sought business loans from local banks and the small_business administration the partners were ultimately unsuccessful in obtaining loans petitioner therefore began making cash advances and writing checks against her credit card accounts in order to finance the daily operations of special occasions during this time petitioner also made cash advances against her credit card accounts and then lent the money to special o petitioner's contributions to special o were purportedly memorialized in promissory notes signed by linda klyce and barbara wilson in their capacity as officers of special o petitioner made her car a mercury available to special occasions and special o for business purposes other businesses such as klyce and sweets also used petitioner's car additionally petitioner her sisters and petitioner's niece all used petitioner's car for personal purposes petitioner barbara wilson and linda klyce each owned one- third of klyce - the oakland boutique closed its doors in another boutigue which special occasions had opened in baton rouge louisiana in closed in at the time of trial petitioner was employed by the internal_revenue_service irs as an acting appeals officer petitioner has been employed by the irs since and has worked at different times as a tax_auditor revenue_agent and technical analyst petitioner was told by her supervisors at the irs that she could not maintain the books_and_records of special occasions special o or klyce as a condition of her employment with the irs the books_and_records of special occasions special o and klyce were maintained by linda klyce although petitioner did not maintain the books_and_records of either special occasions or special o petitioner wrote most of the checks drawn from special occasions and special o's shared checking account at wells fargo bank petitioner reported nonpassive losses from special o on schedules e of her federal_income_tax returns in the amounts of dollar_figure dollar_figure and dollar_figure for the and tax years respectively petitioner also reported nonpassive losses ‘ though petitioner reported losses from special o in the amount of dollar_figure on her federal_income_tax return the parties stipulated losses from special o in the amount of dollar_figure - - from special occasions on schedules e in the amounts of dollar_figure dollar_figure and dollar_figure for the and tax years respectively special occasions did not file a u s partnership return of income form_1065 for the tax_year in a notice_of_deficiency dated date respondent disallowed petitioner's claimed schedule e losses for the and tax years because petitioner did not provide any documentation to establish her bases in special occasions and special o for the years in issue opinion petitioner's basis in special occasions as a preliminary matter this court notes that the business accounting books_and_records purportedly maintained by special occasions and special o such as they are are not reliable furthermore petitioner's own books_and_records were poorly maintained and are incomplete in response to the disorganized and sparse records offered by petitioner in this case respondent has submitted alternative bases calculations for petitioner's business interests in both special occasions and special o though reported petitioner concedes that she is not entitled to claim a nonpassive loss from special occasions in the amount of dollar_figure for the tax_year though petitioner reported losses from special occasions in the amount of dollar_figure on her federal_income_tax return the parties stipulated losses from special occasions in the amount of dollar_figure - the determination of a partner's basis in his or her partnership_interest must be made before a partner can deduct his or her share of partnership losses because losses cannot reduce a partner's basis below zero generally a taxpayer's basis ina partnership includes the taxpayer's capital contributions and her share of partnership income and liabilities less distributions and her share of partnership losses see sec_705 sec_752 a partner's_distributive_share of partnership loss is allowed as a deduction only to the extent of that partner's adjusted_basis of the partnership_interest at the end of the tax_year in which such loss occurs see sec_704 automobile expenses during the years at issue petitioner claimed automobile expenses arising from automobile use on behalf of both special occasions and special o petitioner contends that she is entitled to deduct automobile expenses_incurred during the years in issue alternatively petitioner contends that her expenses if not deductible should be included in her claimed bases for special occasions and special o deductions are a matter of legislative grace and a taxpayer must be able to show that the deduction sought comes within the express provisions of the statute see 292_us_435 - - sec_162 allows a taxpayer to deduct all ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business no deduction is allowed for personal living or family_expenses see sec_262 a taxpayer must substantiate any deductions claimed and bear the burden of substantiation see 65_tc_87 affd per curiam 540_f2d_821 5th cir taxpayers are required to maintain adequate_records sufficient to enable the commissioner to determine the taxpayer's correct_tax liability see 43_tc_824 generally if a claimed business_expense is deductible but the taxpayer is unable to substantiate it the court is permitted to make as close an approximation as it can see 39_f2d_540 2d cir that estimate however must have a reasonable evidentiary basis see 85_tc_731 in addition to the requirements of sec_162 sec_274 requires strict substantiation of certain expenses including those incurred with respect to any listed_property as defined in sec_280f which includes any passenger_automobile a taxpayer 1s required to substantiate expenses for listed_property by establishing the amount time place and business_purpose of the expense see sec_274 this section supersedes the doctrine in cohan v commissioner supra see sec_1_274-5t temporary income_tax regs fed reg date in order for petitioner to claim automobile expense deductions through either special occasions or special o those expenses must have actually been paid_or_incurred by either special occasions or special o pursuant to sec_162 however there is no evidence in the record to indicate that either special occasions or special o incurred automobile expenses by reimbursing petitioner for any automobile expenses_incurred on their behalf additionally even if petitioner was able to establish that special occasions or special o incurred such expenses such expenses must be substantiated pursuant to sec_274 even if such an expense would otherwise be deductible the deduction may still be denied if there is insufficient substantiation to support it see sec_1_274-5t temporary income_tax regs fed reg date neither special occasions special o nor petitioner kept adequate_records of claimed automobile expenses in the alternative petitioner contends that if she is not entitled to deduct her claimed automobile expenses she is entitled to include such claimed expenses in her bases in special occasions and special o in any event the only evidence presented in support of petitioner's claimed expenses is the unverified testimony of petitioner which without supporting -- - documentation is insufficient to substantiate the claimed expenses see hradesky v commissioner supra pincite petitioner testified that she and her sisters used petitioner's automobile for both special occasions and special o in addition petitioner admitted that she also used her automobile on behalf of other businesses as well as for personal_use petitioner failed to establish the percentage of personal automobile use versus business automobile use ’ under such circumstances any attempt on the part of this court to estimate petitioner's purported automobile expenses would amount to little more than guesswork on the basis of the record we find that petitioner has failed to establish that either special occasions or special o incurred any deductible automobile expenses for the years in issue additionally we find that petitioner has failed to establish any amount of automobile expenses for the years in issue and is therefore not entitled to treat such purported expenses as capital contributions the parties stipulated that petitioner had a zero basis in special occasions as of date because special occasions did not maintain written records which were accurate enough to determine petitioner's bases for the and additionally petitioner failed to establish what percentage of business use reflects use of the automobile on behalf of special occasions special o klyce or sweets tax years petitioner claimed several different bases in special occasions for the years in issue at trial petitioner contended her bases in special occasions for the and tax years were dollar_figure and dollar_figure respectively after trial petitioner contended her bases in special occasions for the and tax years were dollar_figure' and dollar_figure ' respectively to support her contentions petitioner submitted a computer- generated list of amounts petitioner purportedly borrowed from her credit card accounts and contributed to special occasions petitioner's list also included expenses_incurred on behalf of special occasions drawn from petitioner's personal checking account we do not find petitioner's list to be credible and we therefore do not accept petitioner's calculations petitioner's list is not based on any written business records kept by special occasions and is not complete additionally the record this amount was computed using claimed purchases in the amount of dollar_figure and claimed auto expenses in the amount of dollar_figure this amount was computed using claimed purchases in the amount of dollar_figure and claimed auto expenses in the amount of dollar_figure this amount was computed using claimed purchases in the amount of dollar_figure and claimed auto expenses in the amount of dollar_figure i this amount was computed using claimed purchases in the amount of dollar_figure and claimed auto expenses in the amount of dollar_figure indicates that petitioner did not include distributions apparently received from special occasions in calculating her basis adjustments for the and tax years it is well established that we are not required to accept self-serving testimony in the absence of corroborating evidence see 99_tc_202 petitioner has failed to establish her basis in special occasions for the years in issue we find that respondent has provided a more credible basis computation for special occasions and therefore we adopt respondent's calculations in reviewing respondent's calculations we have found them to be very generous accordingly we find that petitioner has a basis in special occasions in the amounts of dollar_figure and dollar_figure for the and tax years respectively respondent is sustained on this issue petitioner's basis in special o a shareholder's basis in an s_corporation generally includes her capital contributions and her share of corporation income and liabilities less certain distributions and her share of corporation losses see sec_1367 a shareholder's aggregate amount of losses and deductions shall not exceed the sum of the adjusted_basis of the shareholder's stock in the corporation this amount does not include any carryover_basis petitioner may have from the tax_year - - and the shareholder's adjusted_basis in the corporation's indebtedness to the shareholder see sec_1366 disallowed losses carry forward to the succeeding taxable_year see sec_1366 at trial petitioner computed her bases in special o in the amounts of dollar_figure dollar_figure and dollar_figure for the and tax years respectively after trial petitioner computed her bases in special o in the amounts of dollar_figure dollar_figure and dollar_figure for the and tax years respectively although petitioner submitted copies of promissory notes to substantiate her claimed loans to special o we are not satisfied that all of special o's distributions have been accounted for or that petitioner's records adequately reflect petitioner's bases in special o neither petitioner nor special o kept written records which reflected petitioner's bases for the years at issue e a record which established petitioner's contributions to special o and any distributions made by special o to petitioner for the years in issue another difficulty this court has in reconstructing petitioner's bases in special o is that funds for both special occasions and special o were commingled in a single checking account and several of petitioner's credit card accounts were apparently used on behalf of special o with petitioner's other partners signing -- petitioner's name ultimately petitioner has failed to establish the reliability of her records because of the inaccuracy and confusion surrounding the records of petitioner we adopt respondent's calculations for petitioner's bases in special o for the years in issue this court finds respondent's calculations to be more credible than petitioner's unsubstantiated assertions again we find respondent's calculations to be very generous accordingly we hold that petitioner is entitled to claim a bases in special o of dollar_figure dollar_figure and dollar_figure for the and tax years respectively respondent is sustained on this issue travel_expenses petitioner contends that special o is entitled to claim travel expense deductions in the amount of dollar_figure dollar_figure and dollar_figure for the and tax years respectively these amounts represent travel_expenses allegedly incurred by petitioner and her sisters on behalf of special o in petitioner contends that faye oatis’ and linda klyce traveled to san diego and tijuana mexico allegedly to find a cheap fabric supply source in petitioner contends that petitioner faye oatis and linda klyce traveled to baton rouge new orleans faye oatis was not an employee or shareholder of special o during the years at issue -- - and los angeles in petitioner contends that faye oatis and linda klyce traveled to san diego and yuma petitioner has stipulated that special o's claimed travel_expenses for the years at issue were paid from the personal funds of petitioner or her sisters petitioner has failed to establish that any of the claimed travel_expenses were reimbursed by special o a corporation is not entitled to deduct unreimbursed shareholder expenses see lang chevrolet co v commissioner tcmemo_1967_212 additionally both special o and petitioner have failed to provide this court with either adequate_records or sufficient evidence corroborating the claimed travel deductions taxpayers must substantiate any deductions claimed see hradesky v commissioner t c pincite sec_162 allows a taxpayer to deduct all the ordinary and necessary expenses paid_or_incurred in carrying on any trade_or_business sec_274 requires strict substantiation of certain expenses including those incurred with respect to meals travel and entertainment we hold that special o is not entitled to claim travel_expenses in the amounts of dollar_figure dollar_figure and dollar_figure for the and tax years respectively respondent is sustained on this issue -- - election to expense certain depreciable business_assets pursuant to sec_179 on its form_1120s u s income_tax return for an sdollar_figurecorporation special o elected to expense dollar_figure pursuant to sec_179 the business_assets in question consisted of computer equipment during the tax_year special o reported an ordinary_loss from trade_or_business activities in the amount of dollar_figure special o did not claim depreciation for any assets placed_in_service during the tax_year sec_179 allows a taxpayer to make an election to expense up to dollar_figure of the cost or portion thereof of sec_179 property for the taxable_year in which the property is placed_in_service the election once made is irrevocable unless the revocation is consented to by the commissioner see sec_1 income_tax regs additionally the amount allowed a taxpayer as a deduction under sec_179 cannot exceed the aggregate amount of taxable_income of the taxpayer for such taxable_year which is derived from the active_conduct of any trade_or_business during such taxable_year see sec_179 a a taxpayer may carry over a deduction disallowed under sec_179 a to another taxable_year see sec_179 b we find that special o is not entitled to a sec_179 deduction for the tax_year special o had no taxable_income for the tax_year in issue and so would not be able to avail itself of the benefit of a sec_179 expense deduction since - special o elected to expense its equipment for the tax_year it may not now withdraw that election and attempt to depreciate the same equipment for without consent of the commissioner we find that petitioner is not entitled to deduct sec_179 expenses for the tax_year respondent is sustained on this issue sec_6662 penalty finally we must decide whether petitioner is liable for an accuracy-related_penalty for the and tax years sec_6662 imposes an accuracy-related_penalty equal to percent of the portion of any underpayment_of_tax that is due to negligence or disregard of rules or regulations under sec_6662 negligence is any failure to make a reasonable attempt to comply with the provisions of the code and the term disregard includes any careless reckless or intentional disregard negligence includes the failure to exercise the due care of a reasonable and ordinarily prudent person under the circumstances see 85_tc_934 no penalty will be imposed on any portion of the underpayment if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion see sec_6664 the most important factor is the extent of the taxpayer's effort to assess his or -- - her proper tax_liability see 104_tc_518 sec_1_6664-4 income_tax regs petitioner contends that she based the information contained in her federal_income_tax returns for the years in issue on information provided by special occasions and special o and that she therefore made a good_faith effort to comply with the provisions of the code we disagree petitioner possessed tax expertise because of her profession and knowledge of the financial condition of special occasions and special o petitioner wrote most of the checks drawn on the single bank account maintained by both special occasions and special o furthermore petitioner failed to maintain adequate books_and_records from which her claims to deductions and losses could be determined or substantiated we find that petitioner is liable for an accuracy-related_penalty pursuant to sec_6662 for the and tax years respondent is sustained on this issue to reflect the foregoing decision will be entered under rule
